BLUE, Judge.
Moisés Pioquinto appeals his convictions and sentences for manslaughter and aggravated battery. We affirm the convictions. However, we agree with Pioquinto that his sentences are improper and, therefore, reverse and remand for resentencing.
Pioquinto was sentenced within the guidelines as follows: count one — manslaughter— fourteen years in prison; count two — aggravated battery — three years minimum mandatory prison sentence, consecutive to count one. It was error for the sentences to be structured so that Pioquinto serves the mandatory sentence at the end of his total prison term. This situation deprives Pioquinto of the possible benefit of control release on the nonmandatory portion of his sentence. See Ricardo v. State, 608 So.2d 93 (Fla. 2d DCA 1992). Therefore, we reverse the sentences. On remand, the sentences shall be reimposed so that the minimum mandatory sentence is served first.
Affirmed in part, reversed in part and remanded for resentencing.
DANAHY, A.C.J., and PATTERSON, J., concur.